Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  Missing closing quotation mark after the word “repair” in lines 12 and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark  (US20160377424).
Regarding claim 1, Clark discloses a method for inspecting and repairing a structure using unmanned aerial vehicles (Clark: [0102] discloses inspection and rework of structures by mobile inspection units. [0052] discloses that the mobile inspection units is an unmanned aerial vehicle.), comprising: 

(b) acquiring image data representing one or more images of the structure in the area using the camera (Clark: [0059] discloses an infrared imaging camera for obtaining inspection data of the surface of the structure described in [0055].); 
(c) flying a second unmanned aerial vehicle equipped with an NDE sensor unit until the NDE sensor unit is within measurement range of the structure in the area (Clark: [0102] discloses mobile inspection units working cooperatively as a swarm, and units tasked for inspections. [0113] discloses mobile inspection unit in the form of an aerial drone. [0122] discloses a laser scanner (NDE sensor) for scanning the surface of the structure.); 
(d) acquiring sensor data representing structural characteristics of the structure in the area using the NDE sensor unit while the NDE sensor unit is within measurement range of the structure in the area (Clark: [0137] discloses laser scanner for obtaining surface profile data.); 
(e) moving a third unmanned aerial vehicle equipped with a repair tool to a location that places the repair tool in contact with the surface in the area (Clark: [0102] discloses mobile inspection units working cooperatively as a swarm, and units tasked for reworking the surface of the structures. [0113] discloses mobile inspection unit in the form of an aerial drone. [0116] discloses a grinder (repair tool) for reworking.); and 

Regarding claim 2,  Clark discloses the invention as in claim 1 above, including, determining that the image data acquired in step (b) indicates damage in the area above a first "use as is" threshold before proceeding to step (c) (Clark: [0033] refers to inconsistences of the structure as “damage.” [0158] discloses using the infrared camera to determine if the amount of resin is greater than threshold amount.  [0159] discloses that if the resin is greater than threshold amount, resin is part of inconsistency.  And then measured profile of the surface is generated with the surface scanner or laser scanner.).
Regarding claim 3, Clark discloses the invention as in claim 2 above, including, determining that the sensor data acquired in step (d) indicates damage in the area above a second "use as is" threshold before proceeding to step (f) (Clark: [0160] discloses a comparison of the surface profile is made to determine resin is greater than a desired height (threshold). [0169] discloses the process of inconsistency reduction (repair) based on determination from the surface profile from the surface scanning.) [0169] discloses the process of inconsistency reduction (repair) based on determination from the surface profile from the surface scanning.).
Regarding claim 6, Clark discloses the invention as in claim 1 above, including, flying the second unmanned aerial vehicle until the NDE sensor unit is within measurement range of the repaired structure (Clark: [0102] discloses mobile inspection units working cooperatively as a swarm, and units tasked for inspections. [0113] discloses mobile inspection unit in the form of an aerial drone. [0152] discloses making measurements with a surface scanner (NDE sensor) after reducing of the surface inconsistency (repaired structure).); and 

Regarding claim 8, Clark discloses, a method for inspecting and repairing a structure using unmanned aerial vehicles (Clark: [0102] discloses inspection and rework of structures by mobile inspection units. [0052] discloses that the mobile inspection units is an unmanned aerial vehicle.), comprising: 
(a) flying a first unmanned aerial vehicle equipped with a camera and an NDE sensor unit to a position in a vicinity of an area on a surface of a structure (Clark: [0102] discloses mobile inspection units working cooperatively as a swarm, and units tasked for inspections. [0113] discloses mobile inspection unit in the form of an aerial drone. [0055] discloses a sensor system for inspecting surface of a structure. [0059] discloses the sensor system comprising a camera.); 
(b) acquiring image data representing one or more images of the structure in the area using the camera (Clark: [0059] discloses an infrared imaging camera for obtaining inspection data of the surface of the structure described in [0055].); 
(c) flying the first unmanned aerial vehicle until the NDE sensor unit is within measurement range of the structure in the area (Clark: [0113] discloses mobile inspection unit in the form of an aerial drone. [0122] discloses a laser scanner (NDE sensor) for scanning the surface of the structure.); 
(d) acquiring sensor data representing structural characteristics of the structure in the area using the NDE sensor unit while the NDE sensor unit is within measurement range of the structure in the area (Clark: [0137] discloses laser scanner for obtaining surface profile data.); 

(f) repairing the structure in the area using the repair tool while the second unmanned aerial vehicle is at the location (Clark: [0102] discloses mobile inspection units tasked for reworking the surface of the structures. [0116] discloses a grinder for reworking (repairing).).
Regarding claim 10, Clark discloses, a method for inspecting and repairing a structure using unmanned aerial vehicles (Clark: [0102] discloses inspection and rework of structures by mobile inspection units. [0052] discloses that the mobile inspection units is an unmanned aerial vehicle.), comprising: 
(a) flying a first unmanned aerial vehicle equipped with a camera to a position in a vicinity of an area on a surface of a structure (Clark: [0102] discloses mobile inspection units working cooperatively as a swarm, and units tasked for inspections. [0113] discloses mobile inspection unit in the form of an aerial drone. [0055] discloses a sensor system for inspecting surface of a structure. [0059] discloses the sensor system comprising a camera.); 
(b) acquiring image data representing one or more images of the structure in the area using the camera (Clark: [0059] discloses an infrared imaging camera for obtaining inspection data of the surface of the structure described in [0055].); 
(c) flying a second unmanned aerial vehicle equipped with an NDE sensor unit and a repair tool until the NDE sensor unit is within measurement range of the structure in the area (Clark: [0102] discloses mobile inspection units working cooperatively as a swarm, and units 
(d) acquiring sensor data representing structural characteristics of the structure in the area using the NDE sensor unit while the NDE sensor unit is within measurement range of the structure in the area (Clark: [0137] discloses laser scanner for obtaining surface profile data.); 
(e) moving the second unmanned aerial vehicle to a location that places the repair tool in contact with the surface in the area (Clark: [0113] discloses mobile inspection unit in the form of an aerial drone. [0116] discloses a grinder (repair tool) for reworking.); and 
(f) repairing the structure in the area using the repair tool while the second unmanned aerial vehicle is at the location (Clark: [0102] discloses mobile inspection units tasked for reworking the surface of the structures. [0116] discloses a grinder for reworking (repairing).).
Regarding claim 12, Clark discloses, a method for inspecting and repairing a structure using an unmanned aerial vehicle equipped with a camera (Clark: [0102] discloses inspection and rework of structures by mobile inspection units. [0052] discloses that the mobile inspection units is an unmanned aerial vehicle.), an NDE sensor unit (Clark: [0122] discloses a laser scanner (NDE sensor) for scanning the surface of the structure.) and a repair tool (Clark: [0116] discloses a grinder (repair tool).), the method comprising: 
(a) flying the unmanned aerial vehicle to a location in a vicinity of an area on a surface of a structure (Clark: [0113] discloses mobile inspection unit in the form of an aerial drone. [0055] discloses a sensor system for inspecting surface of a structure.); 
(b) acquiring image data representing one or more images of the surface in the area using the camera while the unmanned aerial vehicle hovers at the location (Clark: [0059] discloses an 
(c) flying the unmanned aerial vehicle until the NDE sensor unit is within measurement range of the structure in the area (Clark: [0113] discloses mobile inspection unit in the form of an aerial drone. [0122] discloses a laser scanner (NDE sensor) for scanning the surface of the structure.); 
(d) acquiring sensor data representing structural characteristics of the structure in the area using the NDE sensor unit while the NDE sensor unit is within measurement range of the structure in the area (Clark: [0137] discloses laser scanner for obtaining surface profile data.); 
(e) moving the unmanned aerial vehicle until the repair tool is in contact with the surface in the area (Clark: [0113] discloses mobile inspection unit in the form of an aerial drone. [0116] discloses a grinder (repair tool) for reworking.); and 
(f) repairing the structure in the area using the repair tool (Clark: [0116] discloses a grinder for reworking (repairing).).
Regarding claim 13, Clark discloses the invention as in claim 12 above, including, determining that the image data acquired in step (b) indicates damage in the area above a first "use as is" threshold before proceeding to step (c) (Clark: [0033] refers to inconsistences of the structure as “damage.” [0158] discloses using the infrared camera to determine if the amount of resin is greater than threshold amount.  [0159] discloses that if the resin is greater than threshold amount, resin is part of inconsistency.  And then measured profile of the surface is generated with the surface scanner or laser scanner.).
Regarding claim 14, Clark discloses the invention as in claim 13 above, including, determining that the sensor data acquired in step (d) indicates damage in the area above a second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20160377424) in view of Cesarano (US20170227470).
Regarding claim 4, Clark discloses the invention as in claim 3 above.  
Clark does not disclose, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f).
Cesarano discloses, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f) (Cesarano: [0078] discloses determining structural parameters of the object obtained with sensors. [0088] discloses determining if it’s possible for the unmanned vehicle can repair the structural parameter, and repairing if it meets the condition of repair being possible (“remote repair” threshold).).

	Regarding claim 5, Clark discloses the invention as in claim 1 above.
	Clark does not disclose, repairing comprises remotely controlling operation of a motorized repair tool that is configured to either remove material from or add material to the structure in the area.
Cesarano discloses, repairing comprises remotely controlling operation of a motorized repair tool that is configured to either remove material from or add material to the structure in the area (Cesarano: [0025] discloses unmanned vehicle being remotely controlled at a base station. [0048] discloses unmanned vehicle including repairing equipment that can weld (add material) a breach or remove debris from the object.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Cesarano, in order to provide a method for a more efficient remote inspection system.
Regarding claim 9, Clark discloses the invention as in claim 8 above, including, determining that the image data acquired in step (b) indicates damage in the area above a first "use as is" threshold before proceeding to step (c) (Clark: [0033] refers to inconsistences of the structure as “damage.” [0158] discloses using the infrared camera to determine if the amount of resin is greater than threshold amount.  [0159] discloses that if the resin is greater than threshold amount, resin is part of inconsistency.  And then measured profile of the surface is generated with the surface scanner or laser scanner.); 

Clark does not disclose, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f).
Cesarano discloses, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f) (Cesarano: [0078] discloses determining structural parameters of the object obtained with sensors. [0088] discloses determining if it’s possible for the unmanned vehicle can repair the structural parameter, and repairing if it meets the condition of repair being possible (“remote repair” threshold).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Cesarano, in order to provide a method for a more efficient remote inspection system.
Regarding claim 11, Clark discloses the invention as in claim 10 above, including, determining that the image data acquired in step (b) indicates damage in the area above a first "use as is" threshold before proceeding to step (c) (Clark: [0033] refers to inconsistences of the structure as “damage.” [0158] discloses using the infrared camera to determine if the amount of resin is greater than threshold amount.  [0159] discloses that if the resin is greater than threshold amount, resin is part of inconsistency.  And then measured profile of the surface is generated with the surface scanner or laser scanner.); 

Clark does not disclose, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f);
Cesarano discloses, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f) (Cesarano: [0078] discloses determining structural parameters of the object obtained with sensors. [0088] discloses determining if it’s possible for the unmanned vehicle can repair the structural parameter, and repairing if it meets the condition of repair being possible (“remote repair” threshold).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Cesarano, in order to provide a method for a more efficient remote inspection system.
Regarding claim 15, Clark discloses the invention as in claim 14 above.
	Clark does not disclose, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f).
Cesarano discloses, determining that the sensor data acquired in step (d) indicates damage in the area below a "remote repair" threshold before proceeding to step (f) (Cesarano: [0078] discloses determining structural parameters of the object obtained with sensors. [0088] discloses determining if it’s possible for the unmanned vehicle can repair the structural 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Cesarano, in order to provide a method for a more efficient remote inspection system.
Regarding claim 16, Clark discloses the invention as in claim 12 above.
Clark does not disclose, repairing comprises remotely controlling operation of a motorized repair tool that is configured to either remove material from or add material to the structure in the area.
Cesarano discloses, repairing comprises remotely controlling operation of a motorized repair tool that is configured to either remove material from or add material to the structure in the area (Cesarano: [0025] discloses unmanned vehicle being remotely controlled at a base station. [0048] discloses unmanned vehicle including repairing equipment that can weld (add material) a breach or remove debris from the object.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Cesarano, in order to provide a method for a more efficient remote inspection system.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark  (US20160377424) in view of Li (US20190185186).
Regarding claim 7, Clark discloses the invention as in claim 1 above, including, the structure is an aircraft (Clark: [0002] discloses structure for aircraft.).

(h) determining the current position on the ground of the aircraft, wherein steps (g) and (h) are performed prior to step (a).
Li discloses, (g) receiving a report at an aircraft maintenance operations center that an object has impacted the aircraft (Li: [0037] discloses detecting and distinguishing dents on the surface of the aircraft. [0038] disclose sending the inspection report to the maintenance crew.); and 
(h) determining the current position on the ground of the aircraft (Li: [0029] discloses information regarding the current locations of the aircraft.), wherein steps (g) and (h) are performed prior to step (a).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Li, in order to provide a more cost effective and reliable method for aircraft inspection.
	Regarding claim 17, Clark discloses the invention as in claim 12 above, including, the structure is an aircraft (Clark: [0002] discloses structure for aircraft.).
	Clark does not disclose, (g) receiving a report at an aircraft maintenance operations center that an object has impacted the aircraft; and 
(h) determining the current position on the ground of the aircraft, wherein steps (g) and (h) are performed prior to step (a).
Li discloses, (g) receiving a report at an aircraft maintenance operations center that an object has impacted the aircraft (Li: [0037] discloses detecting and distinguishing dents on the 
(h) determining the current position on the ground of the aircraft (Li: [0029] discloses information regarding the current locations of the aircraft.), wherein steps (g) and (h) are performed prior to step (a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Li, in order to provide a more cost effective and reliable method for aircraft inspection.

	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark  (US20160377424) in view of Herron (US20180191118), and in further view of Cesarano (US20170227470).
Regarding claim 18, Clark discloses, an unmanned aerial vehicle comprising: a frame (Clark: Fig 6); 
a plurality of rotor motors mounted to the frame (Clark: Fig 6); 
a plurality of rotors operatively coupled to respective rotor motors of the plurality of rotor motors (Clark: Fig 6); 
an NDE sensor unit supported by the frame (Clark: Fig 7, (700)); 
a repair tool supported by the frame (Clark: Fig 7, (610)); and 
a computer system (Clark: [0065] discloses surface inspection sensor system controller hadware/software.) configured to: 
determine whether NDE sensor data acquired by the NDE sensor has a value greater than a first "use as is" threshold (Clark: [0160] discloses a comparison of the surface profile is made 
Clark does not disclose, a camera supported by and rotatable relative to the frame;
determine whether NDE sensor data acquired by the NDE sensor has a value less than a "remote repair threshold or not; and
activate the repair tool in response to a determination that the NDE sensor data has a value greater than the first "use as is" threshold and less than the "remote repair threshold.
Herron discloses, a camera supported by and rotatable relative to the frame (Herron: [0010] discloses a multi-axis gimbal that allows rotation and pivoting of the camera around one to three axes.); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark with the teachings of Herron, in order to provide a method for remote repair with improved safety.
Clark and Herron do not disclose, determine whether NDE sensor data acquired by the NDE sensor has a value less than a "remote repair threshold or not; and
activate the repair tool in response to a determination that the NDE sensor data has a value greater than the first "use as is" threshold and less than the "remote repair threshold.
Cesarano discloses, determine whether NDE sensor data acquired by the NDE sensor has a value less than a "remote repair threshold or not (Cesarano: [0078] discloses determining structural parameters of the object obtained with sensors. [0088] discloses determining if it’s possible for the unmanned vehicle can repair the structural parameter, and repairing if it meets the condition of repair being possible (“remote repair” threshold).); and 

Once combined, Clark, Herron, and Cecarano provides, activate the repair tool in response to a determination that the NDE sensor data has a value greater than the first "use as is" threshold (Clark: 0169] discloses the process of inconsistency reduction (repair) based on determination from the surface profile from the surface scanner (NDE sensor).) and less than the "remote repair threshold (Cesarano: [0088] discloses repairing if it meets the condition of repair being possible (“remote repair” threshold).).
Regarding claim 19, Clark, Herron, and Cecarano discloses the invention as in claim 18 above, including, the computer system is further configured to: 
determine whether image data acquired by the camera has a value greater than a second "use as is" threshold or not (Clark: [0160] discloses a comparison of the surface profile is made to determine resin is greater than a desired height (threshold).); and 
activate the NDE sensor unit in response to a determination that the image data has a value greater than the first "use as is" threshold (Clark: [0033] refers to inconsistences of the structure as “damage.” [0158] discloses using the infrared camera to determine if the amount of resin is greater than threshold amount.  [0159] discloses that if the resin is greater than threshold amount, resin is part of inconsistency.  And then measured profile of the surface is generated with the surface scanner or laser scanner (NDE sensor).).
Regarding claim 20, Clark, Herron, and Cecarano discloses the invention as in claim 18 above, including, a camera turret motor mounted to the frame (Herron: Fig 1, (22) [0010] discloses a motor for rotating and pivoting the camera.); and 
a camera turret rotatably coupled to the frame (Herron: Fig 1, (22) [0010] discloses a motor for rotating and pivoting the camera.), operatively coupled to the camera turret motor and supporting the camera (Herron: Fig 1, (22)), wherein: 
the camera turret is rotatable between a first angular position and a second angular position (Herron: [0010] discloses a motor for rotating and pivoting the camera.); 
the NDE sensor unit is in a field-of-view of the camera when the camera turret is in the first angular position (Herron: [0010] discloses a multi-axis rotating and pivoting camera. And with Herron’s drone modified with NDE sensor taught in Clark, the camera can be angled for the NDE sensor to be in field of view of the camera.) and is not in the field-of-view of the camera when the camera turret is in the second angular position (And the camera can be angled for the NDE sensor to not be in field of view of the camera.); and
the repair tool is in the field-of-view of the camera when the camera turret is in the second angular position (Herron: [0010] discloses a multi-axis rotating and pivoting camera. [0012] discloses a rotatable multi-axis repair tool mounted on the drone. Therefore, the camera can be angled for the repair tool in field of view of the camera.) and is not in the field-of-view of the camera when the camera turret is in the first angular position (Herron: [0010] discloses a multi-axis rotating and pivoting camera. [0012] discloses a rotatable multi-axis repair tool mounted on the drone. Therefore, the camera can be angled for the repair tool to not be in the field of view of the camera.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 10am - 8:30pm Tu/Th & 9am - 7:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665